


EXHIBIT 10.34

 

WEIGHT WATCHERS INTERNATIONAL, INC.

TERM SHEET FOR

EMPLOYEE STOCK AWARDS

 

FOR GOOD AND VALUABLE CONSIDERATION, Weight Watchers International, Inc., a
Virginia corporation (the “Company”), hereby grants to the employee of the
Company or its Affiliates as identified below (the “Employee”) (i) an Option to
purchase the aggregate number of shares of Common Stock of the Company specified
below (the “Option Award”) at the purchase price per share specified below (the
“Exercise Price”), and/or (ii) the aggregate number of Restricted Stock Units
specified below which are ultimately payable in shares of Common Stock of the
Company (the “RSU Award”). The Option Award and the RSU Award are each granted
upon the terms, and subject to the conditions, set forth in this Term Sheet, the
Company’s stock incentive plan specified below (the “Plan”), and the Terms and
Conditions for Employee Stock Awards promulgated under such Plan and as attached
hereto (the “Terms and Conditions”), each hereby incorporated herein by this
reference and each as amended from time to time (capitalized terms not otherwise
defined herein shall have the same meanings ascribed to them in the Terms and
Conditions or the Plan).

 

Key Terms and Conditions

Name of Employee:

 

 

Grant Date:

 

 

Plan:

 

Weight Watchers International, Inc.
2004 Stock Incentive Plan

Aggregate Number of Shares subject to
Option:

 

 

Exercise Price per Share of an Option:

 

US$

Aggregate Number of Restricted Stock Units:

 

 

 

 

 

Vesting Schedule for Option
(subject to continued employment)

 

Vesting Schedule for Restricted Stock Units
(subject to continued employment)

Date

 

# of Shares subject to Option

 

Date

 

# of Restricted Stock Units

 

 

 

 

 

 

 

Option Expiration Date:

 

 

 

By accepting this Term Sheet, the Employee acknowledges that he or she has
received and read, and agrees that the Option and/or the Restricted Stock Units
granted herein are awarded pursuant to the Plan, are subject to and qualified in
their entirety by this Term Sheet, the Plan, and the Terms and Conditions, and
shall be subject to the terms and conditions of this Term Sheet, the Plan and
the Terms and Conditions attached hereto.

 

WEIGHT WATCHERS INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Employee Signature

Title:

Secretary

Address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

WEIGHT WATCHERS INTERNATIONAL, INC.

TERMS AND CONDITIONS FOR

EMPLOYEE STOCK AWARDS

 


WEIGHT WATCHERS INTERNATIONAL, INC., A VIRGINIA CORPORATION (THE “COMPANY”),
GRANTS TO THE EMPLOYEE WHO IS IDENTIFIED ON THE TERM SHEET FOR EMPLOYEE STOCK
AWARDS PROVIDED TO THE EMPLOYEE HEREWITH (THE “TERM SHEET”) THE OPTIONS AND/OR
THE RESTRICTED STOCK UNITS SPECIFIED IN THE TERM SHEET, UPON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH IN (I) THE TERM SHEET, (II) THE COMPANY
STOCK INCENTIVE PLAN SPECIFIED IN THE TERM SHEET (THE “PLAN”) AND (III) THESE
TERMS AND CONDITIONS FOR EMPLOYEE STOCK AWARDS PROMULGATED UNDER SUCH PLAN
(THESE “TERMS AND CONDITIONS”), EACH HEREBY INCORPORATED HEREIN BY THIS
REFERENCE AND EACH AS AMENDED FROM TIME TO TIME.

 

ARTICLE I

 

DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the same meanings
ascribed to them in the Term Sheet or the Plan.

 

Section 1.1 – Cause

 

“Cause” shall mean (i) the Employee’s willful and continued failure to
perform his or her material duties with respect to the Company or its Affiliates
which continues beyond 10 days after a written demand for substantial
performance is delivered to the Employee by the Company or its Affiliates,
(ii) willful misconduct by the Employee involving dishonesty or breach of trust
in connection with the Employee’s employment which results in a demonstrable
injury (which is other than de minimis) to the Company or its Affiliates,
(iii) conviction for any felony or any misdemeanor involving moral turpitude, or
(iv) any material breach of the Employee’s restrictive covenants set forth in
Section 7.10 below.

 

Section 1.2 – Code

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Section 1.3 - Committee

 

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

 

SECTION 1.4 – COMMON STOCK

 

“Common Stock” shall mean the common stock, no par value per share, of the
Company.

 

1

--------------------------------------------------------------------------------


 

SECTION 1.5 – COMPANY

 

“Company” shall mean Weight Watchers International, Inc.

 

Section 1.6 – Expiration Date

 

“Expiration Date” shall mean, with respect to Options, the expiration date
specified on the Term Sheet.

 

Section 1.7 - Grant Date

 

“Grant Date” shall mean the date specified on the Term Sheet on which the Option
Award and/or the RSU Award were granted.

 

Section 1.8 - Options

 

“Option” or “Options” shall each mean the non-qualified stock option to purchase
shares of Common Stock as granted under the Term Sheet and these Terms and
Conditions in accordance with the Plan.

 

Section 1.9 - Permanent Disability

 

The Employee shall be deemed to have a “Permanent Disability” if the Employee is
unable to engage in the activities required by the Employee’s job by reason of
any medically determined physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months (in each case, as determined in good faith by
a majority of the Committee, which determination shall be conclusive).

 

Section 1.10 - Plan

 

“Plan” shall mean the Company’s stock incentive plan specified on the Term
Sheet.

 

Section 1.11 - Restricted Stock Units

 

A “Restricted Stock Unit” represents the right to receive, upon satisfaction of
the vesting conditions set forth herein, one share of Common Stock.

 

Section 1.12 - Retirement

 

“Retirement” shall mean retirement at age 60 or over after having been employed
by the Company or its Affiliates for at least five years (or such lesser age or
period of employment as may be approved by the Committee).

 

2

--------------------------------------------------------------------------------


 

Section 1.13 - Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

ARTICLE II

 

GRANT OF OPTIONS AND RSU AWARD

 

Section 2.1 - Grant of Options and Restricted Stock Units

 

On and as of the Grant Date, the Company irrevocably grants to the Employee an
Option to purchase the number of shares of its Common Stock specified on the
Term Sheet and grants to the Employee the number of Restricted Stock Units
specified on the Term Sheet, each upon the terms and conditions set forth in the
Term Sheet and these Terms and Conditions. The Options and the Restricted Stock
Units shall vest and become non-forfeitable in accordance with Article III
hereof.

 

Section 2.2 - Exercise Price for Options

 

Subject to Section 2.4 below, the exercise price of a share of Common Stock
covered by an Option shall be the Exercise Price per share specified on the Term
Sheet, without commission or other charge.

 

Section 2.3 - Consideration to the Company

 

In consideration of the granting of the Option Award and the RSU Award by the
Company, the Employee agrees to render faithful and efficient services to the
Company or its Affiliates with such duties and responsibilities as the Company
or its Affiliates shall from time to time prescribe. Nothing in the Term Sheet,
in these Terms and Conditions or in the Plan shall confer upon the Employee any
right to continue in the employment of the Company or its Affiliates, or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to terminate the employment of
the Employee at any time for any reason whatsoever, with or without Cause.
Employee hereby acknowledges and agrees that neither the Company or its
Affiliates nor any other Person has made any representations or promises
whatsoever to the Employee concerning the Employee’s employment or continued
employment by the Company or its Affiliates.

 

Section 2.4 - Adjustments

 

Subject to the provisions of the Plan, in the event that the outstanding shares
of the Common Stock subject to an Option Award or an RSU Award are, from time to
time, changed into or exchanged for a different number or kind of shares of the
Company or other securities of the Company by reason of a merger, consolidation,
recapitalization, change of control, reclassification, stock split, spin-off,
stock dividend, combination of shares, or otherwise, the Committee shall make an
appropriate and

 

3

--------------------------------------------------------------------------------


 

equitable adjustment in the number and kind of shares or other consideration as
to which such Option Award and RSU Award, including, in the case of an Option
Award, the portions thereof then unexercised that shall be exercisable. Any such
adjustment made by the Committee in its sole discretion and in accordance with
the provisions of the Plan shall be final and binding upon the Employee, the
Company and all other interested persons.

 

ARTICLE III

 

VESTING AND EXERCISABILITY

 

Section 3.1 - Commencement of Vesting and Exercisability

 

(a)                                  Option Award. Unless otherwise provided in
the Term Sheet, these Terms and Conditions or the Plan, so long as the Employee
continues to be employed by the Company or its Affiliates, the shares subject to
the Options shall vest and become exercisable on the dates specified on, and to
the extent provided by, the Option vesting schedule set forth on the Term Sheet;
provided, the shares subject to the Options shall immediately vest and become
exercisable as to one hundred percent (100%) of the shares of Common Stock
subject to such Option immediately prior to a Change of Control (as such term is
defined in the Plan) but only to the extent that the Options have not otherwise
terminated or become vested.

 

(b)                                 RSU Award. Unless otherwise provided in the
Term Sheet or these Terms and Conditions, so long as the Employee continues to
be employed by the Company or its Affiliates, the Restricted Stock Units shall
vest on the dates specified on, and to the extent provided by, the vesting
schedule set forth on the Term Sheet; provided, the Restricted Stock Units shall
immediately vest prior to the dates specified on the Term Sheet with respect to
one hundred percent (100%) of the unvested Restricted Stock Units on the first
to occur of (i) the occurrence of a Change of Control, (ii) the date of the
Employee’s termination of employment due to the Employee’s death, and (iii) the
date the Company (or any of its Affiliates, as applicable) terminates the
Employee’s employment due to the Employee’s Permanent Disability (any of the
foregoing including the dates specified on the Term Sheet, an “RSU Vesting
Date”).

 

Section 3.2 - Expiration of Options and Restricted Stock Units

 

(a)                                  Option Award. The Options shall remain
outstanding unless earlier exercised or terminated until the Expiration Date.
The Employee shall cease any additional vesting in his or her Options upon any
termination of his employment and the unvested portion of the Options shall be
canceled without payment therefor upon any termination of his employment. Except
as otherwise provided herein, the Options may not be exercised to any extent by
Employee after the first to occur of the following events:

 

(i)                                     The Expiration Date;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  The first anniversary of the date of the
Employee’s termination of employment by reason of death or Permanent Disability;

 

(iii)                               The first business day which is ninety
calendar days after  termination of employment of the Employee for any reason
other than for Cause, death or Permanent Disability, or Retirement; or

 

(iv)                              The date of an Employee’s termination of
employment by the Company or its Affiliates for Cause; and

 

(v)                                 If the Committee so determines pursuant to
the provisions of the Plan, in the event of certain business combinations. At
least ten (10) days prior to the effective date of such business combination,
the Committee shall give the Employee notice of such event if the Options have
then neither been fully exercised nor become unexercisable under this
Section 3.2.

 

(b)                                 RSU Award. If the Employee’s employment with
the Company or its Affiliates is terminated for any reason by the Company or its
Affiliates (other than due to a Permanent Disability) or by the Employee (other
than due to death) prior to any RSU Vesting Date, the RSU Award shall, to the
extent not then vested, be forfeited by the Employee without consideration
therefor.

 

(c)                                  Termination of Options and unvested
Restricted Stock Units upon Certain Events. If (i) the Company or its Affiliates
terminates the employment of the Employee for Cause, (ii) the beneficiaries of
an Employee’s Trust shall include any person or entity other than the Employee,
his or her spouse or his or her lineal descendants, or (iii) the Employee shall
effect a transfer of any of the Options or the Restricted Stock Units other than
as permitted in these Terms and Conditions or the Plan (each, an “Event”), all
Options held by the Employee or an Employee’s Trust, as the case may be, whether
or not exercisable prior to such Event, and any unvested Restricted Stock Units
will terminate immediately without payment therefor.

 

ARTICLE IV

 

EXERCISE OF OPTIONS AND STOCKHOLDER RIGHTS

 

Section 4.1 - Person Eligible to Exercise

 

During the lifetime of the Employee, only he or the Trustee of an Employee’s
Trust may exercise the Options or any portion thereof. After the death of the
Employee, any exercisable portion of the Options may, prior to the time when an
Option becomes unexercisable under Section 3.2, be exercised by his personal
representative or by any person empowered to do so under the Employee’s will or
under the then applicable laws of descent and distribution.

 

5

--------------------------------------------------------------------------------


 

Section 4.2 - Partial Exercise

 

Any exercisable portion of the Options or the entire Options, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Options or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

 

Section 4.3 - Manner of Exercise

 

The Options, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Options or such portion become unexercisable under Section 3.2:

 

(a)                                  Notice in writing signed by the Employee or
the other person then entitled to exercise the Options or portion thereof,
stating that the Options or portion thereof are thereby exercised, such notice
complying with all applicable rules established by the Committee;

 

(b)                                 Full payment (in cash, by check or by a
combination thereof) for the shares with respect to which such Options or
portion thereof are exercised;

 

(c)                                  If requested by the Committee, a bona fide
written representation and agreement, in a form satisfactory to the Committee,
signed by the Employee or other person then entitled to exercise such Options or
portion thereof, stating that the shares of stock are being acquired for his own
account, for investment and without any present intention of distributing or
reselling said shares or any of them except as may be permitted under the
Securities Act of 1933, as amended (the “1933 Act”), and then applicable
rules and regulations thereunder, and that the Employee or other person then
entitled to exercise such Options or portion thereof will indemnify the Company
and its Affiliates against and hold it free and harmless from any loss, damage,
expense or liability resulting to the Company or its Affiliates if any sale or
distribution of the shares by such person is contrary to the representation and
agreement referred to above; provided, however, that the Committee may, in its
absolute discretion, take whatever additional actions it deems appropriate to
ensure the observance and performance of such representation and agreement and
to effect compliance with the 1933 Act and any other federal or state securities
laws or regulations;

 

(d)                                 Full payment to the Company of all amounts
which, under federal, state or local law, it is required to withhold upon
exercise of the Options; and

 

(e)                                  In the event the Options or portion thereof
shall be exercised pursuant to Section 4.1 by any person or persons other than
the Employee, appropriate proof of the right of such person or persons to
exercise the Options.

 

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on

 

6

--------------------------------------------------------------------------------


 

exercise of the Options does not violate the 1933 Act, and may issue
stop-transfer orders covering such shares. Share certificates evidencing stock
issued on exercise of the Options may bear an appropriate legend referring to
the provisions of subsection (c) above and the agreements herein. The written
representation and agreement referred to in subsection (c) above shall, however,
not be required if the shares to be issued pursuant to such exercise have been
registered under the 1933 Act, and such registration is then effective in
respect of such shares.

 

Section 4.4 - Conditions to Issuance of Stock Certificates

 

The shares of Common Stock deliverable upon the exercise of the Options, or any
portion thereof, and the vesting of the Restricted Stock Units, shall be fully
paid and nonassessable. The Company shall not be required to deliver any
certificate or certificates for shares of stock purchased upon the exercise of
the Options, or any portion thereof, or the vesting of any Restricted Stock
Units prior to fulfillment of all of the following conditions:

 

(a)                                  The obtaining of approval or other
clearance from any state or federal governmental agency which the Committee
shall, in its absolute discretion, determine to be necessary or advisable; and

 

(b)                                 The lapse of such reasonable period of time
following the exercise of the Options or the vesting of the Restricted Stock
Units, as applicable, as the Committee may from time to time establish for
reasons of administrative convenience.

 

Section 4.5 - Rights as Stockholder

 

(a)                                  RSU Rights. Unless otherwise set forth
herein, the Employee shall receive, as soon as practicable after the applicable
RSU Vesting Date (but in no event later than ten (10) business days following
the RSU Vesting Date), one share of Common Stock for each vested Restricted
Stock Unit that the Employee holds hereunder. Certificates for the Common Stock
shall be delivered to the Employee or to the Employee’s legal guardian or
representative (or if such Common Stock is evidenced by uncertificated
securities registered or recorded in records maintained by or on behalf of the
Company in the name of a clearing agency, the Company will cause the Common
Stock to be entered in the records of such clearing agency as owned by the
Employee). It shall be a condition of the obligation of the Company upon
delivery of Common Stock to the Employee pursuant this Section 4.5 that the
Employee pay to the Company such amount as may be requested by the Company for
the purpose of satisfying any liability for any federal, state or local income
or other taxes required by law to be withheld with respect to such Common Stock.
The Company shall be authorized to take such action as may be necessary, in the
opinion of the Company’s counsel (including, without limitation, withholding
Common Stock otherwise deliverable to the Employee hereunder and/or withholding
amounts from any compensation or other amount owing from the Company to the
Employee), to satisfy the obligations for payment of the minimum amount of any
such taxes. In addition, if the Company’s accountants determine that there

 

7

--------------------------------------------------------------------------------


 

would be no adverse accounting implications to the Company, the Employee may be
permitted to elect to use Common Stock otherwise deliverable to the Employee
hereunder to satisfy any such obligations, subject to such procedures as the
Company’s accountants may require. Until the applicable RSU Vesting Date, a
holder of a Restricted Stock Unit shall not be, nor have any of the rights or
privileges of, a stockholder of the Company.

 

(b)                                 Dividend Equivalents for RSU Award. With
respect to each cash dividend or distribution (if any) paid with respect to
Common Stock to holders of record on and after the Grant Date but before the
applicable RSU Vesting Date, the Company shall maintain a notional account (the
“Account”) for the benefit of the Employee, in which the Company shall record
the amount of each such cash dividend or distribution (if any) to which the
Employee would have been entitled if the Employee had held the same number of
shares of Common Stock equal to the number of Restricted Stock Units granted
pursuant to the Term Sheet and these Terms and Conditions. As soon as
practicable after the RSU Vesting Date (but in no event later than ten
(10) business days following the RSU Vesting Date), the Employee shall, in the
discretion of the Company, be paid an amount equal to the balance of the Account
in (a) cash or (b) a number of shares of Common Stock equal to the quotient of
(i) the balance of the Account, divided by (ii) the Fair Market Value, on the
RSU Vesting Date, of one share of Common Stock. In the event the Account balance
is paid in shares of Common Stock, if the calculation set forth in the preceding
sentence results in fractional shares, the Company shall round such number of
shares to the nearest whole number; provided, that if such number is rounded
down, the Company shall pay to the Employee an amount in cash equal to the
fractional shares based on the Fair Market Value thereof. In the event the
Employee’s employment is terminated for any reason (other than due to death or
Permanent Disability) prior to any RSU Vesting Date, the Employee shall forfeit
all amounts maintained in the Account without consideration therefor.

 

(c)                                  Limitation on Obligations. The Company’s
obligation with respect to the Restricted Stock Units granted hereunder is
limited solely to the delivery to the Employee of shares of Common Stock on the
date when such shares are due to be delivered hereunder, and in no way shall the
Company become obligated to pay cash in respect of such obligation. This RSU
Award shall not be secured by any specific assets of the Company or any of its
Affiliates, nor shall any assets of the Company or any of its Affiliates be
designated as attributable or allocated to the satisfaction of the Company’s
obligations under the Term Sheet or these Terms and Conditions.

 

(d)                                 Optionholder Rights. The holder of the
Options shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of any shares purchasable upon the exercise of the
Options or any portion thereof unless and until certificates representing such
shares shall have been issued to such holder as provided under this Article IV.
As soon as practicable following the date that the Employee becomes entitled to
receive the shares of Common Stock pursuant to this Article IV, certificates for
the Common Stock shall be delivered to the Employee or to the Employee’s legal
guardian or representative (or if such Common Stock is evidenced by
uncertificated securities registered or recorded in records maintained by or on
behalf

 

8

--------------------------------------------------------------------------------


 

of the Company in the name of a clearing agency, the Company will cause the
Common Stock to be entered in the records of such clearing agency as owned by
the Employee).

 

(e)                                  Tax Advice. The Employee is hereby advised
to seek his or her own tax counsel regarding the taxation of an award of an
Option and/or Restricted Stock Units made hereunder.

 


ARTICLE V


 


TRANSFERS

 

Section 5.1 – Representations, Warranties and Agreements

 

The Employee agrees and acknowledges that he or she will not, directly or
indirectly, offer, transfer, sell, assign, pledge, hypothecate or otherwise
dispose of any shares of Common Stock issuable upon exercise of the Options (or
any portion thereof) or the vesting of a Restricted Stock Unit unless such
transfer, sale, assignment, pledge, hypothecation or other disposition is
permitted pursuant to the Term Sheet and these Terms and Conditions and (i) the
transfer, sale, assignment, pledge, hypothecation or other disposition is
pursuant to an effective registration statement under the 1933 Act, or
(ii) counsel for the Employee (which counsel shall be acceptable to the Company)
shall have furnished the Company with an opinion, satisfactory in form and
substance to the Company, that no such registration is required because of the
availability of an exemption from registration under the 1933 Act and (iii) if
the Employee is a citizen or resident of any country other than the United
States, or the Employee desires to effect any such transaction in any such
country, counsel for the Employee (which counsel shall be acceptable to the
Company) shall have furnished the Company with an opinion or other advice,
satisfactory in form and substance to the Company, that such transaction will
not violate the laws of such country.

 

SECTION 5.2 - ACKNOWLEDGEMENT BY THE COMPANY

 

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers are deemed to be in compliance with the 1933 Act and the
Term Sheet and these Terms and Conditions and no opinion of counsel is required
in connection therewith: (w) a transfer made pursuant to Article III hereof, (x)
a transfer upon the death of the Employee to his or her executors,
administrators, testamentary trustees, legatees or beneficiaries, provided that
such transfer is made expressly subject to the Term Sheet and these Terms and
Conditions and that such transferee shall execute a Joinder (in the
form attached hereto as Exhibit A), agreeing to be bound by the provisions of
the Term Sheet and these Terms and Conditions and (y) a transfer made after the
Grant Date in compliance with the federal securities laws to a trust or
custodianship the beneficiaries of which may include only the Employee, his or
her spouse or his or her lineal descendants (an “Employee’s Trust”), provided
that such transfer is made expressly subject to the Term Sheet and these Terms
and Conditions and that such transferee shall execute a Joinder (in the
form attached hereto as Exhibit A), agreeing to be bound by the

 

9

--------------------------------------------------------------------------------


 

provisions of the Term Sheet and these Terms and Conditions. Immediately prior
to any transfer to an Employee’s Trust, the Employee shall provide the Company
with a copy of the instruments creating an Employee’s Trust and with the
identity of the beneficiaries of such Employee’s Trust. The Employee shall
notify the Company immediately prior to any change in the identity of any
beneficiary of a Employee’s Trust.

 

SECTION 5.3 - TRANSFER RESTRICTIONS

 

(a)                                  Except as otherwise provided herein,
neither the Options, the Restricted Stock Units nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Employee or his successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 5.3 shall not prevent transfers by will or by the applicable laws of
descent and distribution.

 

(b)                                 (i) If the Employee is a Senior Employee
(and the Committee has not otherwise provided that this Section 5.3 does not
apply to him or her), or (ii) in the case of an Employee who is not a Senior
Employee if requested by the Committee, the Employee agrees that if shares of
capital stock of the Company or any other securities of the Company that are
convertible into or exchangeable or exercisable for capital stock of the Company
(collectively, “Securities”) are registered pursuant to a registration statement
filed with the U.S. Securities and Exchange Commission (the “SEC”) (other than a
registration statement on Form S-8), the Employee will not sell or otherwise
transfer any Securities of the Company from the date of filing such registration
statement (or in the case of “shelf” registration statement, from the earlier of
(x) the date of the initial preliminary prospectus and (y) the date of the final
prospectus), until up to 90 days after the public offering date set forth in the
final prospectus. For purposes of this Section 5.3, a “Senior Employee” shall
mean any chief executive officer, president, chief financial officer, general
counsel, corporate secretary, chief operating officer, senior vice president,
vice president or their equivalents of the Company or any of its Affiliates, or
any officer or employee of the Company or any of its Affiliates so designated by
the Committee as a Senior Employee.

 


ARTICLE VI


 


THE COMPANY’S REPRESENTATIONS AND WARRANTIES

 

Section 6.1 - Authorization

 

The Company represents and warrants to the Employee that (i) the Term Sheet and
these Terms and Conditions has been duly authorized, executed and delivered by
the Company, and (ii) upon exercise of the Options (or any portion thereof) or
upon the vesting of Restricted Stock Units, the Common Stock, when issued and
delivered in

 

10

--------------------------------------------------------------------------------


 

accordance with the terms hereof, will be duly and validly issued, fully paid
and nonassessable.

 

Section 6.2 - Registration

 

The Company shall use reasonable efforts to register the Common Stock and the
Options on a Form S-8 Registration Statement or any successor to Form S-8 to the
extent that such registration is then available with respect to such Common
Stock and Options, and (ii) the Company will file the reports required to be
filed by it under the 1933 Act and the Securities Exchange Act of 1934, as
amended (the “Act”), and the rules and regulations adopted by the SEC
thereunder, to the extent required from time to time to enable the Employee to
sell his or her shares of Stock without registration under the 1933 Act within
the limitations of the exemptions provided by (A) Rule 144 under the 1933 Act,
as such rule may be amended from time to time, or (B) any similar rule or
regulation hereafter adopted by the SEC. Notwithstanding anything contained in
this Section 6.2, the Company may deregister under Section 12 of the Act if it
is then permitted to do so pursuant to the Act and the rules and regulations
thereunder. Nothing in this Section 6.2 shall be deemed to limit in any manner
the restrictions on sales of Common Stock contained in the Term Sheet and these
Terms and Conditions.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1 - Administration

 

The Committee shall have the power to interpret the Plan, the Term Sheet and
these Terms and Conditions and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Employee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Options or the
Restricted Stock Units. In its absolute discretion, the Board of Directors of
the Company may at any time and from time to time exercise any and all rights
and duties of the Committee under the Plan, the Term Sheet and these Terms and
Conditions.

 

Section 7.2 - Shares to Be Reserved

 

The Company shall at all times during the term of the Option Award and the RSU
Award reserve and keep available such number of shares of Common Stock as will
be sufficient to satisfy the requirements of the Term Sheet and these Terms and
Conditions.

 

11

--------------------------------------------------------------------------------


 

Section 7.3 - Recapitalizations, etc.

 

The provisions of the Term Sheet and these Terms and Conditions shall apply, to
the full extent set forth herein with respect to the Option Award and the RSU
Award, to any and all shares of capital stock of the Company or any capital
stock, partnership units or any other security evidencing ownership interests in
any successor or assign of the Company or its Affiliates (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for, or substitution of the Option Award or the RSU Award, by reason
of any stock dividend, split, reverse split, combination, recapitalization,
liquidation, reclassification, merger, consolidation or otherwise.

 

Section 7.4 - State Securities Laws

 

The Company hereby agrees to use its best efforts to comply with all state
securities or “blue sky” laws which might be applicable to the issuance of the
shares underlying the Options or Restricted Stock Units to the Employee.

 

Section 7.5 - Binding Effect

 

The provisions of the Term Sheet and these Terms and Conditions shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns. In the case of a transferee
permitted under the Term Sheet and these Terms and Conditions, such transferee
shall be deemed the Employee hereunder; provided, however, that no transferee
shall derive any rights under the Term Sheet and these Terms and Conditions
unless and until such transferee has delivered to the Company a Joinder (in the
form attached hereto as Exhibit A) and becomes bound by the terms of the Term
Sheet and these Terms and Conditions.

 

Section 7.6 - Miscellaneous

 

In the Term Sheet and these Terms and Conditions, (i) all references to
“dollars” or “$” are to United States dollars and (ii) the word “or” is not
exclusive. If any provision of the Term Sheet and these Terms and Conditions
shall be declared illegal, void or unenforceable by any court of competent
jurisdiction, the other provisions shall not be affected, but shall remain in
full force and effect.

 

SECTION 7.7 - NOTICES

 

Any notice to be given under the terms of the Term Sheet and these Terms and
Conditions to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Employee shall be addressed to him
at the address given on the Term Sheet. By a notice given pursuant to this
Section 7.7, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to the
Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has

 

12

--------------------------------------------------------------------------------


 

previously informed the Company of his status and address by written notice
under this Section 7.7. Any notice shall have been deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

Section 7.8 - Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Term Sheet and these Terms and
Conditions.

 

Section 7.9 - Applicability of Plan

 

The Common Stock issued to the Employee upon exercise of the Options or the
vesting of the Restricted Stock Units shall be subject to all of the terms and
provisions of the Plan, to the extent applicable to the Option and any shares of
Common Stock issuing upon the exercise of the Options (or any portion thereof)
or the vesting of the Restricted Stock Units. In the event of any conflict
between the Term Sheet and these Terms and Conditions, these Terms and
Conditions shall control. In the event of any conflict between the Term Sheet or
these Terms and Conditions and the Plan, the terms of the Plan shall control.

 

Section 7.10 - Covenant Not to Compete; Confidential Information; No Raid;
Specific Performance

 

(a)                                  In consideration of the Company entering
into the Term Sheet and these Terms and Conditions with the Employee, the
Employee hereby agrees effective as of the Grant Date, for so long as the
Employee is employed by the Company or one of its Affilates and for a period of
one year thereafter (the “Noncompete Period”), the Employee shall not, without
the Company’s prior written consent, directly or indirectly, engage in, be
employed by, act as a consultant for or have a financial interest (other than an
ownership position of less than 1% in any company whose shares are publicly
traded or any non-voting, non-convertible debt securities in any company) in any
business engaged in Company Business, or work for or provide services to any
Competitor of the Company or its Affiliates, within the United States or within
any foreign country in which the Company or its Affiliates (i) has an office,
(ii) is or has engaged in Company Business or (iii) proposes to engage in
Company Business, as of the date of the termination of the Employee’s
association with the Company. For the purposes of these provisions, (A) the term
“Company Business” shall mean any business related to weight loss or weight
management programs, products, services and/or other similar activities; and
(B) the term “Competitor” means any natural person, corporation, limited
liability company, firm, organization, trust, partnership, association, joint
venture, government agency or other entity (including, but not limited to, the
websites and other electronic or digital media of such entities) that engages,
or proposes to engage, in Company Business, including, but not limited to, (x)
entities which are directly engaged in Company Business; and (y) entities which
have a primary focus in broader topic areas, but who

 

13

--------------------------------------------------------------------------------


 

nevertheless engage in Company Business such as Unilever (Slimfast) (provided,
however, only the part of such entities that are engaged in or oversee Company
Business shall be deemed a “Competitor” for purposes of these provisions).

 

(b)                                 The Employee will not disclose or use at any
time, any Confidential Information (as defined below) of which the Employee is
or becomes aware, whether or not such information is developed by him or her,
except (i) to the extent that such disclosure or use is directly related to and
required by the Employee performance of duties, if any, assigned to the Employee
by the Company or its Affiliates or (ii) pursuant to the order of any court or
administrative agency. As used herein, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or its Affiliates in connection with its
business, including but not limited to (i) products or services, (ii) fees,
costs and pricing structures, (iii) business and financial results, plans,
budgets, and projections, (iv) designs, content and other creative elements
associated with products and services or marketing and promotional campaigns and
programs, (v) computer software, including operating systems, applications and
program listings, (vi) flow charts, manuals and documentation, (vii) data bases,
(viii) accounting and business methods, (ix) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (x) customers and clients and customer or
client lists, (xi) other copyrightable works, (xii) all technology and trade
secrets, and (xiii) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public by a person or entity
other than the Employee prior to the date the Employee proposes to disclose or
use such information. The Employee acknowledges and agrees that all copyrights,
works, inventions, innovations, improvements, developments, patents, trademarks
and all similar or related information which relate to the actual or anticipated
business of the Company and its subsidiaries (including its predecessors) and
conceived, developed or made by the Employee while employed by the Company or
its Affiliates belong to the Company. The Employee will perform all actions
reasonably requested by the Company (whether during or after the Noncompete
Period) to establish and confirm such ownership at the Company’s expense
(including without limitation assignments, consents, powers of attorney and
other instruments).

 

(c)                                  The Employee shall disclose promptly in
writing and assign immediately, and hereby assigns to the Company, all of the
Employee’s right, title and interest in and to, any original works of
authorship, formulas, processes, programs, benchmarking, solutions, tools,
content, databases, techniques, know-how, data, developments, innovations,
inventions, improvements, trademarks, patents, copyrights or discoveries,
whether or not copyrightable, patentable or otherwise legally protectible, and
whether or not they exist in electronic form, print form or other tangible or
intangible form of medium (hereinafter referred to collectively as “Work
Product”), which the Employee makes or conceives, or first reduces to practice
or learns, either solely or jointly with others, during his or her employment
period with the Company or its Affiliates, through the Employee’s work with the
Company or its Affiliates, or with any other person or entity pursuant to an
assignment by the Company or its Affiliates. The

 

14

--------------------------------------------------------------------------------


 

Employee acknowledges the special interest the Company and its Affiliates hold
in its processes, techniques and technologies and agrees that such processes,
techniques and technologies shall not be directly or indirectly used or
distributed by the Employee for the interests of any person or entity besides
the Company or its Affiliates.

 

(i)                                     All disclosures and assignments made
pursuant to these Terms and Conditions are made without royalty or any
additional consideration to the Employee other than the regular compensation
paid to the Employee by the Company or its Affiliates.

 

(ii)                                  The Employee shall execute, acknowledge
and deliver to the Company or its Affiliates all necessary documents, and shall
take such other action as may be necessary to assist the Company in obtaining by
statute, copyrights, patents, trademarks or other statutory or common law
protections for the Work Product covered by these Terms and Conditions, vesting
title and right in such copyrights, patents, trademarks and other protections in
the Company and its designees. The Employee hereby agrees that the Work Product
constitutes a “work made for hire” in accordance with the definition of that
term under the U.S. copyright laws. The Employee shall further assist the
Company or its Affiliates in every proper and reasonable way to enforce such
copyrights, patents, trademarks and other protections as the Company may desire.
The Employee’s obligation to deliver documents and assist the Company or its
Affiliates under these Terms and Conditions applies both during and subsequent
to the term of his/her employment.

 

(III)                               ANY WORK PRODUCT WHICH THE EMPLOYEE
MAY DISCLOSE TO ANYONE WITHIN SIX (6) MONTHS AFTER THE TERMINATION OF HIS/HER
EMPLOYMENT, OR FOR WHICH THE COMPANY OR ITS AFFILIATES MAY FILE AN APPLICATION
FOR COPYRIGHT, PATENT, TRADEMARK OR OTHER STATUTORY OR COMMON LAW PROTECTION
WITHIN TWELVE (12) MONTHS AFTER THE TERMINATION OF SAID EMPLOYMENT, SHALL BE
PRESUMED TO HAVE BEEN MADE, CONCEIVED, FIRST REDUCED TO PRACTICE OR LEARNED
DURING THE TERM OF THE EMPLOYEE’S EMPLOYMENT AND FULLY SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN; PROVIDED THAT IF THE EMPLOYEE IN FACT, CONCEIVED
ANY SUCH WORK PRODUCT SUBSEQUENT TO THE TERMINATION OF THE EMPLOYMENT AND SUCH
WORK PRODUCT IS NOT BASED UPON OR DERIVED FROM CONFIDENTIAL INFORMATION OF THE
COMPANY OR ITS AFFILIATES OR DOES NOT RELATE TO THE SCOPE OF WORK PERFORMED BY
THE EMPLOYEE PURSUANT TO HIS/HER EMPLOYMENT DUTIES WITH THE COMPANY OR ITS
AFFILIATES, THEN SUCH WORK PRODUCT SHALL BELONG TO THE EMPLOYEE AND SHALL BE THE
EMPLOYEE’S SOLE PROPERTY. THE EMPLOYEE ASSUMES THE RESPONSIBILITY OF
ESTABLISHING BY COMPETENT LEGAL EVIDENCE THAT SUCH WORK PRODUCT IS NOT BASED ON
SUCH CONFIDENTIAL INFORMATION AND THAT THE EMPLOYEE CONCEIVED ANY SUCH WORK
PRODUCT AFTER THE TERMINATION OF HIS/HER EMPLOYMENT.

 

(iv)                              The Employee represents that the Work Product
does not infringe any copyright, patent or other proprietary right of any person
or entity.

 

(v)                                 Attached to and made as part of these Terms
and Conditions as Exhibit B is a complete list of all Work Product, whether or
not copyrighted, which has been made or conceived or first reduced to practice
by the

 

15

--------------------------------------------------------------------------------


 

Employee alone or jointly prior to the date of his employment with the Company
or its Affiliates. Such Work Product shall be excluded from the operation of
these Terms and Conditions. If there is no such list on Exhibit B, the Employee
represents that no such Work Product exists at the time of execution of these
Terms and Conditions.

 

(d)                                 Without the Company’s prior written consent,
the Employee will not, during the Noncompete Period, directly or indirectly,
solicit or offer employment to any person who has been employed by the Company
or its Affiliates at any time during the twelve months immediately preceding
such solicitation.

 

(e)                                  Notwithstanding clauses (a), (b), (c)  and
(d) above, if at any time a court holds that the restrictions stated in such
clauses (a), (b), (c) and (d) are unreasonable or otherwise unenforceable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area determined to be reasonable under such circumstances by
such court will be substituted for the stated period, scope or area. Because the
Employee’s services are unique and because the Employee has had access to
Confidential Information, the parties hereto agree that money damages will be an
inadequate remedy for any breach of these Terms and Conditions. In the event of
a breach or threatened breach of these Terms and Conditions, the Company or its
Affiliates or their successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce, or
prevent any violations of, the provisions hereof (without the posting of a bond
or other security).

 

SECTION 7.11 - AMENDMENT

 

The Term Sheet and these Terms and Conditions may be amended only by a writing
executed by the parties hereto which specifically states that it is amending the
Term Sheet or these Terms and Conditions, as applicable.

 

SECTION 7.12 - GOVERNING LAW

 

The Term Sheet and these Terms and Conditions shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

SECTION 7.13 – JURISDICTION

 

The parties to the Term Sheet and these Terms and Conditions agree that
jurisdiction and venue in any action brought by any party hereto pursuant to the
Term Sheet and these Terms and Conditions shall properly lie and shall be
brought in any federal or state court located in the Borough of Manhattan, City
and State of New York. By execution and delivery of Term Sheet and these Terms
and Conditions, each party hereto irrevocably submits to the jurisdiction of
such courts for itself, himself or herself and in respect of its, his or her
property with respect to such action. The parties hereto irrevocably agree that
venue would be proper in such court, and hereby irrevocably waive

 

16

--------------------------------------------------------------------------------


 

any objection that such court is an improper or inconvenient forum for the
resolution of such action.

 

Section 7.14 - Pronouns

 

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

 

Section 7.15 – Counterparts

 

The Term Sheet and these Terms and Conditions may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

Section 7.16 – Code Section 409A

 

If any payment of money, delivery of shares of Common Stock or other benefits
due to the Employee hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payment, delivery of shares
of Common Stock or other benefits shall be deferred if deferral will make such
payment, delivery of shares of Common Stock or other benefits compliant under
Section 409A of the Code, otherwise such payment, delivery of shares of Common
Stock or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company and reasonably acceptable to the Employee,
that does not cause such an accelerated or additional tax.

 

17

--------------------------------------------------------------------------------

 
